

114 S2060 IS: Advancing FASD Research, Prevention, and Services Act
U.S. Senate
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2060IN THE SENATE OF THE UNITED STATESSeptember 17, 2015Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to reauthorize and extend the Fetal Alcohol Syndrome
			 prevention and services program, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Advancing FASD Research, Prevention, and Services Act.
 2.FindingsCongress makes the following findings:
 (1)Fetal Alcohol Spectrum Disorders (FASD) are the spectrum of serious, life-long disorders caused by prenatal exposure to alcohol, which include Fetal Alcohol Syndrome, Alcohol-Related Neurodevelopmental Disorder, and Alcohol-Related Birth Defects.
 (2)In the decades that have passed since Fetal Alcohol Syndrome was first recognized in the United States, this fully preventable condition has continued to affect American children and families.
 (3)Prenatal alcohol exposure can cause brain damage that produces cognitive and behavioral impairments. Prenatal alcohol exposure can cause intellectual disabilities or low IQ and difficulties with learning, memory, attention, and problem solving. It can also create problems with executive functioning and adaptive behavior that impairs mental health and social interaction. Prenatal alcohol exposure does not always result in below average IQ or visible birth defects, which makes Fetal Alcohol Spectrum Disorders difficult to identify, leading to improper treatment or denial of support services.
 (4)Prenatal alcohol exposure can cause growth retardation, birth defects involving the heart, kidney, vision and hearing, and a characteristic pattern of facial abnormalities. Prenatal alcohol exposure also can result in secondary behavioral characteristics that may include mental health disorders and learning and behavioral problems, resulting in disrupted school experience, trouble with the law, incarceration, inappropriate sexual behavior, alcohol or drug problems, dependent living, and problems with employment.
 (5)According to the Substance Abuse and Mental Health Services Administration, more than 1 in 5 women report drinking alcohol in the first trimester of pregnancy, 1 in 14 in the second trimester, and 1 in 20 in the third trimester, even though there is no known safe level of alcohol consumption during pregnancy.
 (6)The incidence rate for all Fetal Alcohol Spectrum Disorders is estimated in a publication of the National Institute on Alcohol Abuse and Alcoholism to be about 10 out of 1,000 births (1 percent of births) or 40,000 newborns each year. It is estimated that as many as 2 per 1,000, or 20 percent of alcohol exposed newborns, have Fetal Alcohol Syndrome, the most serious and identifiable of the Fetal Alcohol Spectrum Disorders.
 (7)As measured by the Fetal Alcohol Syndrome Surveillance Network, a partnership between the Centers for Disease Control and Prevention and 5 different States, prevalence of Fetal Alcohol Spectrum Disorders can be even higher in certain populations, such as American Indians and Alaska Natives, foster care children, adoptive children from the United States and from countries where alcohol consumption is more prevalent, and in certain areas, such as those characterized by low socioeconomic status.
 (8)Fetal Alcohol Spectrum Disorders pose extraordinary financial costs to the Nation, including the cost of specialized health care, education, foster care, incarceration, job training, and general support services for individuals affected by Fetal Alcohol Spectrum Disorders.
 (9)Lifetime health costs for an individual with Fetal Alcohol Syndrome ranges from $860,000 to $4,000,000. The cost of Fetal Alcohol Syndrome in the United States is estimated to be at least $6,000,000,000 in 2007. Total economic costs would be even higher for all Fetal Alcohol Spectrum Disorders.
 (10)There is a great need for research, surveillance, prevention, treatment, and support services for individuals with Fetal Alcohol Spectrum Disorders and their families.
 (11)The National Institutes of Health, in coordination with other Federal agencies, the Interagency Coordinating Committee on Fetal Alcohol Syndrome, and the National Task Force on Fetal Alcohol Syndrome and Fetal Alcohol Effect, has an opportunity to advance research on Fetal Alcohol Spectrum Disorders in many areas, including the following:
 (A)The identification of the mechanisms that produce the cognitive and behavioral problems associated with fetal alcohol exposure.
 (B)The identification of a neurocognitive and neurobehavioral phenotype for prenatal alcohol-related conditions other than Fetal Alcohol Syndrome.
 (C)The identification of biological markers that can be used to indicate fetal alcohol exposure.
 (D)The identification of fetal and maternal risk factors that increase susceptibility to Fetal Alcohol Spectrum Disorders.
 (E)The investigation of behavioral and pharmacotherapies for alcohol-dependent wom­en to determine new approaches for sustaining recovery.
 (F)The development of scientific-based pharmacologic and nutrient augmentation-based pre- and post-natal interventions to antagonize or mitigate the effects of prenatal alcohol exposure.
 (G)The development of neurocognitive interventions to address deficits in neu­ro­cog­ni­tive function for individuals with Fetal Alcohol Spectrum Disorders.
 (H)The development of standards for measuring, reporting, and analyzing alcohol consumption patterns in pregnant women.
 (I)The development of enhanced technological approaches for the diagnosis of Fetal Alcohol Spectrum Disorders, including investigation of prenatal ultrasound, non-invasive imaging, three-dimensional facial feature imaging and their application in telemedicine to aid in remote diagnosis.
 (J)The evaluation of the role of alcohol in Sudden Infant Death Syndrome (SIDS), unexplained stillbirth, and premature birth.
 (K)The collection and banking of biomaterials for future analyses to aid in the identification of genetic and other biological and environmental risk factors contributing to the development of Fetal Alcohol Spectrum Disorders.
 (L)The identification of barriers to implementing alcohol screening in primary care and obstetric practice, and exploration of the acceptability of new screening technologies, such as computer assisted interviewing.
 (M)The development of approaches for selected and indicated prevention, to decrease the potential for FASD births among the women at greatest risk for these disorders.
				3.Programs for
 fetal alcohol spectrum disordersSection 399H of the Public Health Service Act (42 U.S.C. 280f) is amended—
 (1)by striking the section heading and inserting the following: PROGRAMS FOR FETAL ALCOHOL SPECTRUM DISORDERS.;
 (2)by redesignating subsections (a) through (d) as subsections (h) through (k), respectively;
 (3)by inserting after the section heading, the following:
				
					(a)Research on FAS
				and related disorders
						(1)In
 generalThe Secretary, acting through the Director of the National Institutes of Health and in coordination with the Interagency Coordinating Committee on Fetal Alcohol Syndrome, shall—
 (A)establish a research agenda for Fetal Alcohol Spectrum Disorders; and
 (B)award grants, contracts, or cooperative agreements to public or private nonprofit entities to pay all or part of carrying out research under such agenda.
							(2)Types of
 researchIn carrying out paragraph (1), the Secretary, acting through the Director of the National Institute of Alcohol Abuse and Alcoholism, shall continue to conduct and expand national and international research in coordination with other Federal agencies that includes—
 (A)the most promising avenues of research in Fetal Alcohol Spectrum Disorder diagnosis, intervention, and prevention;
 (B)factors that may mitigate the effects of fetal alcohol exposure; and
 (C)other research that the Director determines to be appropriate.
							(3)Authorization
 of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2016 through 2020.
						(b)Surveillance,
				public health research, and prevention activities
						(1)In
 generalThe Secretary, acting through the Director of the National Center on Birth Defects and Developmental Disabilities, shall facilitate surveillance, public health research, and prevention of Fetal Alcohol Spectrum Disorders as provided for in this subsection.
						(2)Surveillance,
 public health research, and preventionIn carrying out this subsection, the Secretary shall—
 (A)integrate into clinical practice the standard case definition for diagnosis of Fetal Alcohol Syndrome and, in collaboration with the National Institute on Alcohol Abuse and Alcoholism, the Centers for Disease Control and Prevention, researchers, and experts in the field, develop a standard clinical case definition for diagnostic guidelines and criteria for prenatal alcohol-related conditions other than Fetal Alcohol Syndrome;
 (B)conduct applied public health prevention research to identify evidence-based strategies for reducing alcohol-exposed pregnancies in women at high risk for alcohol-exposed pregnancies;
 (C)disseminate and provide the necessary training and support to implement evidence-based strategies developed under subparagraph (A) to—
 (i)hospitals, federally qualified health centers, outpatient programs, and other appropriate health care providers;
 (ii)incarceration, detainment facilities, and other judicial systems for juveniles and adults;
 (iii)educational settings;
 (iv)social work and child welfare offices;
 (v)foster care providers and adoption agencies;
 (vi)State offices and others providing services to individuals with disabilities;
 (vii)alcoholism treatment facilities; and
 (viii)other entities that the Secretary determines to be appropriate;
 (D)conduct activities related to risk factor surveillance including the biannual monitoring and reporting of alcohol consumption among pregnant women and women of childbearing age; and
 (E)disseminate and evaluate brief behavioral intervention strategies aimed at preventing alcohol-exposed pregnancies among women of childbearing age in special settings, including clinical primary health centers, outpatient clinics, and jail and recovery campuses.
							(3)Authorization
 of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2016 through 2020.
						(c)Building State
				FASD systems
						(1)In
 generalThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants, contracts, or cooperative agreements to States for the purpose of establishing or expanding statewide programs of surveillance, prevention, and clinical intervention for individuals with Fetal Alcohol Spectrum Disorders.
 (2)EligibilityTo be eligible to receive a grant, contract, or cooperative agreement under paragraph (1) a State shall—
 (A)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require;
 (B)develop and implement a statewide strategic plan for preventing Fetal Alcohol Spectrum Disorders and clinical intervention for individuals with Fetal Alcohol Spectrum Disorders;
 (C)consult with public and private non-profit entities with relevant expertise on Fetal Alcohol Spectrum Disorders within the State, including—
 (i)parent-led groups and other organizations that support and advocate for individuals with Fetal Alcohol Spectrum Disorders; and
 (ii)Indian tribes and tribal organizations; and
 (D)designate an individual to serve as the coordinator of the State's Fetal Alcohol Spectrum Disorders program.
							(3)Strategic
 planThe statewide strategic plan prepared under paragraph (2)(B) shall include—
 (A)the identification of existing State programs and systems that could be used to identify and assist individuals with Fetal Alcohol Spectrum Disorders and prevent alcohol consumption during pregnancy, such as—
 (i)programs for the developmentally disabled, the mentally ill, and individuals with alcohol dependency;
 (ii)educational settings;
 (iii)incarceration, detention centers, and judicial systems for juveniles and adults;
 (iv)child welfare programs and social service programs; and
 (v)other programs or systems the State determines to be appropriate;
 (B)the identification of any barriers for individuals with Fetal Alcohol Spectrum Disorders or women at risk for alcohol consumption during pregnancy to access the programs identified under subparagraph (A); and
 (C)proposals to eliminate barriers to prevention and treatment programs and coordinate the activities of such programs.
							(4)Use of
 fundsAmounts received under a grant, contract, or cooperative agreement under paragraph (1) shall be used for 1 or more of the following activities:
 (A)Establishing a statewide surveillance system.
 (B)Collecting, analyzing, and interpreting data.
 (C)Establishing a diagnostic center.
 (D)Developing, implementing, and evaluating population-based and targeted prevention programs for Fetal Alcohol Spectrum Disorders, including public awareness campaigns.
 (E)Referring individuals with Fetal Alcohol Spectrum Disorders to appropriate support services.
 (F)Implementing recommendations from relevant agencies and organizations on the identification and prevention of Fetal Alcohol Spectrum Disorders, and clinical intervention for individuals with Fetal Alcohol Spectrum Disorders.
 (G)Providing training to health care providers on the prevention, identification, and treatment of Fetal Alcohol Spectrum Disorders.
 (H)Disseminating information about Fetal Alcohol Spectrum Disorders and the availability of support services to families of individuals with Fetal Alcohol Spectrum Disorders.
 (I)Other activities determined appropriate by the Secretary.
							(5)Multi-State
 programsThe Secretary shall permit the formation of multi-State Fetal Alcohol Spectrum Disorders programs under this subsection.
						(6)Other contracts
 and agreementsA State may carry out activities under paragraph (4) through contracts or cooperative agreements with public and private non-profit entities with a demonstrated expertise in Fetal Alcohol Spectrum Disorders.
						(7)Authorization
 of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for fiscal years 2016 through 2020.
						(d)Promoting
				community partnerships
						(1)In
 generalThe Secretary shall award grants, contracts, or cooperative agreements to eligible entities to enable such entities to establish, enhance, or improve community partnerships for the purpose of collaborating on common objectives and integrating the services available to individuals with Fetal Alcohol Spectrum Disorders, such as surveillance, prevention, treatment, and provision of support services.
						(2)Eligible
 entitiesTo be eligible to receive a grant, contract, or cooperative agreement under paragraph (1), an entity shall—
 (A)be a public or private nonprofit entity, including—
 (i)a health care provider or health professional;
 (ii)a primary or secondary school;
 (iii)a social work or child welfare office;
 (iv)an incarceration, detainment facility, or judicial systems for juveniles and adults;
 (v)a parent-led group or other organization that supports and advocates for individuals with Fetal Alcohol Spectrum Disorders;
 (vi)an Indian tribe or tribal organization;
 (vii)any other entity the Secretary determines to be appropriate; or
 (viii)a consortium of any of the entities described in clauses (i) through (vii); and
 (B)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require, including assurances that the entity submitting the application does, at the time of application, or will, within a reasonable amount of time from the date of application, include substantive participation of a broad range of entities that work with or provide services for individuals with Fetal Alcohol Spectrum Disorders.
 (3)ActivitiesAn eligible entity shall use amounts received under a grant, contract, or cooperative agreement under this subsection shall carry out 1 or more of the following activities:
 (A)Integrating Fetal Alcohol Spectrum Disorders services into existing programs and services available in the community.
 (B)Conducting a needs assessment to identify services that are not available in a community.
 (C)Developing and implementing community-based initiatives to prevent, diagnose, treat, and provide support services to individuals with Fetal Alcohol Spectrum Disorders.
 (D)Disseminating information about Fetal Alcohol Spectrum Disorders and the availability of support services.
 (E)Developing and implementing a community-wide public awareness and outreach campaign focusing on the dangers of drinking alcohol while pregnant.
 (F)Providing mentoring or other support to families of individuals with Fetal Alcohol Spectrum Disorders.
 (G)Other activities determined appropriate by the Secretary.
							(4)Authorization
 of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2016 through 2020.
						(e)Development of
				best practices
						(1)In
 generalThe Secretary, in coordination with the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants to States, Indian tribes and tribal organizations, and nongovernmental organizations for the establishment of pilot projects to identify and implement best practices for—
 (A)educating children with fetal alcohol spectrum disorders, including—
 (i)activities and programs designed specifically for the identification, treatment, and education of such children; and
 (ii)curricula development and credentialing of teachers, administrators, and social workers who implement such programs;
 (B)educating judges, attorneys, probation officers, child advocates, law enforcement officers, prison wardens, alternative incarceration administrators, and incarceration officials on how to treat and support individuals suffering from Fetal Alcohol Spectrum Disorders within the criminal justice system, including—
 (i)programs designed specifically for the identification, treatment, and education of individuals with Fetal Alcohol Spectrum Disorders; and
 (ii)curricula development and credentialing within the justice system for individuals who implement such programs; and
 (C)educating adoption or foster care agency officials about available and necessary services for children with Fetal Alcohol Spectrum Disorders, including—
 (i)programs designed specifically for the identification, treatment, and education of individuals with Fetal Alcohol Spectrum Disorders; and
 (ii)education and training for potential parents of an adopted child with Fetal Alcohol Spectrum Disorders.
 (2)ApplicationTo be eligible for a grant under paragraph (1), an entity shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require.
						(3)Authorization
 of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2016 through 2020.
						(f)Transitional
				services
						(1)In
 generalThe Secretary shall award demonstration grants, contracts, and cooperative agreements to States, Indian tribes and tribal organizations, and nongovernmental organizations for the purpose of establishing integrated systems for providing transitional services for those affected by prenatal alcohol exposure and evaluating their effectiveness.
 (2)ApplicationTo be eligible for a grant, contract, or cooperative agreement under paragraph (1), an entity shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require, including specific credentials relating to education, skills, training, and continuing educational requirements relating to Fetal Alcohol Spectrum Disorders.
						(3)Allowable
 usesAn entity shall use amounts received under a grant, contract, or cooperative agreement under paragraph (1) to—
 (A)provide housing assistance to, or specialized housing for, adults with Fetal Alcohol Spectrum Disorders;
 (B)provide vocational training and placement services for adults with Fetal Alcohol Spectrum Disorders;
 (C)provide medication monitoring services for adults with Fetal Alcohol Spectrum Disorders;
 (D)provide training and support to organizations providing family services or mental health programs and other organizations that work with adults with Fetal Alcohol Spectrum Disorders; and
 (E)establish and evaluate housing models specially designed for adults with Fetal Alcohol Spectrum Disorders.
							(4)Authorization
 of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2016 through 2020.
						(g)Federally
				qualified health center initiative
						(1)In
 generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to federally qualified health centers acting in collaboration with States, Indian tribes, tribal organizations, and nongovernmental organizations, for the establishment of a 5-year demonstration program to implement and evaluate a program to increase the awareness and identification of Fetal Alcohol Spectrum Disorders in federally qualified health centers and to refer affected individuals to appropriate support services.
 (2)ApplicationTo be eligible to receive a grant under paragraph (1), a federally qualified health center, or a State, Indian tribe, tribal organization, or nongovernmental organization with a demonstrated record of implementing Fetal Alcohol Spectrum Disorders programming in federally qualified health centers, shall prepare and submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may reasonably require.
 (3)ActivitiesA federally qualified health center, or other eligible entity, shall use amounts received under a grant under paragraph (1) to—
 (A)provide training for health care providers on identifying and educating women who are at risk for alcohol consumption during pregnancy;
 (B)provide training for health care providers on screening children for Fetal Alcohol Spectrum Disorders;
 (C)educate health care providers and other relevant federally qualified health center workers on the support services available for those with Fetal Alcohol Spectrum Disorders and treatment services available for women at risk for alcohol consumption during pregnancy; and
 (D)implement a tracking system that can identify the rates of Fetal Alcohol Spectrum Disorders by racial, ethnic, and economic backgrounds.
							(4)Selection of
 participantsThe Administrator shall determine the number of federally qualified health centers that will participate in the demonstration program under this subsection and shall select participants, to the extent practicable, that are located in different regions of the United States and that serve a racially and ethnically diverse population.
						(5)Authorization
 of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2016 through 2020.
						(6)Report to
 congressNot later than 1 year after completion of the demonstration program under this subsection, the Administrator shall prepare and submit to Congress a report on the results of the demonstration program, including—
 (A)changes in the number of women screened for and identified as at risk for alcohol consumption during pregnancy;
 (B)changes in the number of individuals identified as having a Fetal Alcohol Spectrum Disorder; and
 (C)changes in the number of alcohol-consuming pregnant women and individuals with Fetal Alcohol Spectrum Disorders who were referred to appropriate services.;
 (4)in subsection (h)(1) (as so redesignated)—
 (A)in subparagraph (C), by striking and after the semicolon;
 (B)in subparagraph (D), by adding and after the semicolon; and
 (C)by adding at the end the following:
					
 (E)national public service announcements to raise public awareness of the risks associated with alcohol consumption during pregnancy with the purpose of reducing the prevalence of Fetal Alcohol Spectrum Disorders, that shall—
 (i)be developed, conducted, and evaluated prior to broadcast by relevant Federal agencies with the advice of the Interagency Coordinating Committee on Fetal Alcohol Syndrome taking into consideration the expertise and experience of other relevant Federal agencies;
 (ii)be broadcast through appropriate media outlets, including the Internet, television or radio, in a manner intended to reach women at risk of alcohol consumption during pregnancy; and
 (iii)be measured prior to broadcast of the national public service announcements to provide baseline data that will be used to evaluate the effectiveness of the announcements.;
				and
 (5)in subsection (k) (as so redesignated)—
 (A)in paragraph (1), by striking National Task Force on Fetal Alcohol Syndrome and Fetal Alcohol Effect and inserting National Task Force on Fetal Alcohol Spectrum Disorders;
 (B)in paragraph (3)—
 (i)in subparagraph (B), by striking and after the semicolon;
 (ii)in subparagraph (C), by striking the period and inserting a semicolon; and
 (iii)by adding at the end the following:
						
 (D)explore the feasibility of whether Fetal Alcohol Syndrome and other prenatal alcohol disorders, or a subset of these disorders, should be included in the Diagnostic and Statistic Manual of Mental Disorders; and
 (E)in collaboration with the National Institute on Alcohol Abuse and Alcoholism, the Centers for Disease Control and Prevention, researchers, and experts in the field, develop a standard clinical case definition for diagnostic guideline and criteria for prenatal alcohol-related conditions other than Fetal Alcohol Syndrome.;
				and
 (C)by striking Fetal Alcohol Syndrome and Fetal Alcohol Effect each place that such appears and inserting Fetal Alcohol Spectrum Disorders.
				4.Coordination
 among Federal entitiesPart O of title III of the Public Health Service Act (42 U.S.C. 280f et seq.) is amended by adding at the end the following:
			
				399K–1.Coordination
				among Federal entities
					(a)Interagency
 Coordinating Committee on Fetal Alcohol SyndromeThe Secretary, acting through the Director of the National Institute on Alcohol Abuse and Alcoholism, shall provide for the continuation of the Interagency Coordinating Committee on Fetal Alcohol Syndrome so that such Committee may—
 (1)coordinate activities conducted by the Federal Government on Fetal Alcohol Spectrum Disorders, including convening meetings, establishing work groups, sharing information, and facilitating and promoting collaborative projects among Federal agencies; and
 (2)develop, in consultation with the National Task Force on Fetal Alcohol Spectrum Disorders, priority areas for years 2016 through 2020 to guide Federal programs and activities related to Fetal Alcohol Spectrum Disorders.
						(b)Coordination
				among Federal entities
						(1)In
 generalThe Comptroller General of the United States shall evaluate and make recommendations regarding the appropriate roles and responsibilities of Federal entities with respect to programs and activities related to Fetal Alcohol Spectrum Disorders.
						(2)Covered
 entitiesThe Federal entities under paragraph (1) shall include entities within the National Institutes of Health, the Centers for Disease Control and Prevention, the Substance Abuse and Mental Health Services Administration, the Health Resources and Services Administration, the Indian Health Service, the Agency for Healthcare Research and Quality, the Interagency Coordinating Committee on Fetal Alcohol Syndrome, the National Task Force on Fetal Alcohol Spectrum Disorders, as well as the Office of Special Education and Rehabilitative Services in the Department of Education and the Office of Juvenile Justice and Delinquency Prevention in the Department of Justice.
 (3)EvaluationThe evaluation conducted by the Comptroller General under paragraph (1) shall include—
 (A)an assessment of the current roles and responsibilities of Federal entities with programs and activities related to Fetal Alcohol Spectrum Disorders; and
 (B)an assessment of whether there is duplication in programs and activities, conflicting roles and responsibilities, or lack of coordination among Federal entities.
 (4)RecommendationThe Comptroller General shall provide recommendations on the appropriate roles and responsibilities of the Federal entities described in paragraph (2) in order to maximize the effectiveness of Federal programs and activities related to Fetal Alcohol Spectrum Disorders.
 (5)CompletionNot later than 1 year after the date of enactment of the Advancing FASD Research, Prevention, and Services Act, the Comptroller General shall complete the evaluation and submit to Congress a report on the findings and recommendations made as a result of the evaluation..
		5.Services for
 individuals with Fetal Alcohol Spectrum DisordersSection 519C(b) of the Public Health Service Act (42 U.S.C. 290bb–25c(b)) is amended—
 (1)in paragraph (11), by striking and after the semicolon;
 (2)by redesignating paragraph (12) as paragraph (15); and
 (3)by inserting after paragraph (11), the following:
				
 (12)provide respite care for caretakers of individuals with Fetal Alcohol Syndrome and other prenatal alcohol-related disorders;
 (13)recruit and train mentors for individuals with Fetal Alcohol Syndrome and other prenatal alcohol-related disorders;
 (14)provide educational and supportive services to families of individuals with Fetal Alcohol Spectrum Disorders; and.
			6.Prevention,
			 intervention, and services in the education system
			(a)General
 RuleThe Secretary of Education shall be the lead Federal official with responsibility over education-related issues with respect to children with Fetal Alcohol Spectrum Disorders.
			(b)Specific
 responsibilitiesThe Secretary of Education shall direct the Office of Special Education and Rehabilitative Services to—
 (1)conduct and disseminate training on a nationwide Fetal Alcohol Spectrum Disorders surveillance campaign to local education agencies and early childhood education providers in collaboration with the National Center on Birth Defects and Developmental Disabilities under section 399H(b) of the Public Health Service Act (as added by this Act);
 (2)collect, collate, and disseminate (through the Internet Web site of the Department of Education, at teacher-to-teacher workshops, and through other means) evidence-based practices that are effective in the education and support of children with Fetal Alcohol Syndrome Disorders, including any special techniques on how to assist children with Fetal Alcohol Spectrum Disorders, in both special and traditional educational settings, such practices to incorporate information concerning the identification, behavioral supports, teaching, and learning associated with Fetal Alcohol Spectrum Disorders, to—
 (A)education groups such as the National Association of School Boards, the National Education Association, the American Federation of Teachers, the National Association of Elementary School Principals, and the National Association of Secondary School Principals;
 (B)21st Century Community Learning Center program grantees and other after school program personnel; and
 (C)Parent Teacher Associations, Parent Information and Training Centers, family aid programs, and other appropriate education organizations;
 (3)ensure that, in administering the Individuals with Disabilities Education Act, parents, educators, and advocates for children with disabilities are aware that children with Fetal Alcohol Spectrum Disorders have the right to access general curriculum under the least restrictive environment;
 (4)collaborate with other Federal agencies to include Fetal Alcohol Spectrum Disorders-related information or activities in programs related to maternal health, health education, and sex education;
 (5)collaborate with the Secretary of Health and Human Services to ensure that Fetal Alcohol Spectrum Disorders prevention grants under section 399H of the Public Health Service Act include education concerning Fetal Alcohol Spectrum Disorders in the sexual and health education curricula of schools; and
 (6)support efforts by peer advisory networks of adolescents in schools organized to discourage the use of alcohol while pregnant or considering getting pregnant.
				7.Prevention,
 intervention, and services in the justice systemThe Attorney General shall direct the Office of Juvenile Justice and Delinquency Prevention to—
 (1)implement screening procedures and conduct training on a nationwide Fetal Alcohol Spectrum Disorders surveillance campaign for the Department of Justice in collaboration with the efforts of the National Center on Birth Defects and Developmental Disabilities under section 399H(b) of the Public Health Service Act (as added by this Act);
 (2)introduce training curricula on how to most effectively identify and interact with individuals with Fetal Alcohol Spectrum Disorders in both the juvenile and adult justice systems, and investigate incorporating information about the identification, prevention, and treatment of the disorders into justice professionals' credentialing requirements;
 (3)promote the tracking of individuals entering the juvenile justice system with at-risk backgrounds that indicates them as high probability for having a Fetal Alcohol Spectrum Disorder, especially those individuals whose mothers have a record of heavy or binge drinking during pregnancy as reported by the appropriate child protection agency;
 (4)educate judges, attorneys, probation officers, child advocates, law enforcement officers, prison wardens, alternative incarceration administrators, and incarceration officials on how to treat and support individuals suffering from Fetal Alcohol Spectrum Disorders within the juvenile and adult justice systems, including—
 (A)programs designed specifically for the identification, treatment, and education of such children; and
 (B)curricula development and credentialing of teachers, administrators, and social workers who implement such programs;
 (5)conduct a study on the inadequacies of how the current system processes children with certain developmental delays and subsequently implement alternative methods of incarceration and treatment that are more effective for youth offenders identified to have a Fetal Alcohol Spectrum Disorder; and
 (6)collaborate with Fetal Alcohol Spectrum Disorders professionals and implement transition programs for juveniles and adults with Fetal Alcohol Spectrum Disorders who are released from incarceration.
			8.Miscellaneous
			 provisions
			(a)Authorization
 of appropriationsSection 399J of the Public Health Service Act (42 U.S.C. 280f–2) is amended by striking this part and all that follows through the period and inserting subsections (h) through (k) of section 399H, $27,000,000 for each of fiscal years 2016 through 2020.
			(b)Repeal of
 sunsetSection 399K of the Public Health Service Act (42 U.S.C. 280f–3) is repealed.